       Case: 1:19-cv-00224 Document #: 43 Filed: 11/15/19 Page 1 of 1 PageID #:121



                                         UNITED STATES DISTRICT COURT

                               FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                    EASTERN DIVISION




    JESSE WILLIAMS                                                )

                                   Plaintiff,                     )

                                   vs.                            )              No. 1 : 19-cv-00224

                                                                  )

    CCC INFORMATION SERVICES, IN C . ,                            )              Hon. Steven C. Seeger

    DAVID BLISS, NA VED SIDDIQUE, and                             )

    ERIC MONTANYE,                                                )

                                   Defendants.                    )



                             STIPULATION OF DISMISSAL WITH PREJUDICE




               Plaintiff   Jesse    Williams,     through   his   undersigned        attorneys,        hereby   dismisses   with



    prejudice     the   above-captioned         Complaint against Defendants            CCC      Information     Services   Inc.,



    David Bliss, Naved Siddique, and Eric Montanye, all matters having been resolved between the



    parties.    Except as otherwise agreed to, the parties will bear their own costs and attorneys' fees .



.   D a t e d : $/(/_                                                 Respectfully        submitted,              ,




                                                                      Jacob Meister & Associates

                                                                      2 1 2 9 North Western Avenue

                                                                      Chicago, Illinois 60647

                                                                      j aco b@meisterlaw.com



                                                                      For the Defendants:




                                                                      Gray I. Mateo-Harris (ARDC No. 6 2 9 7 1 3 9 )

                                                                      Kelsey J. Schmidt (ARDC No. 6 3 2 1 4 5 7 )

                                                                      BARNES & THORNBURG LLP

                                                                      One North Wacker Drive, Suite 4400

                                                                      Chicago IL        60606

                                                                      Tel: ( 3 1 2 ) 3 3 8 - 5 9 0 6

                                                                      gray.mateo-harris@btlaw.com

                                                                      kelsey.schmidt@btlaw.
